Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 1 of 21




                                THE UNITED STATES DISTRICT COURT
                                  IN THE DISTRICT OF COLORADO

     Civil Action No. _________________


     LADAGA VENTURES LLC, a Colorado limited liability
       company,

          Plaintiff,

     v.

     JPMORGAN CHASE BANK, N.A., a federally chartered
       national bank,

     Defendant.




                 CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL


            Plaintiff, LADAGA VENTURES LLC (hereafter, “Ladaga Ventures”), a Colorado limited

liability company, brings this class action complaint on behalf of itself and those similarly situated

against Defendant, JPMORGAN CHASE BANK, N.A. (“Chase”) to stop Defendant’s conduct

and to obtain redress for all persons and businesses injured by Defendant’s conduct. Plaintiff

alleges as follows upon personal knowledge as to itself and its own acts and experiences and, as

to all other matters, upon information and belief:

I.          Introduction

            1.         In the past two months, COVID-19 has destroyed national commerce and shuttered

countless businesses across virtually all sectors. Responding to mass layoffs occurring around the

country—with the threat of far more to come—Congress created a program that would quickly




                                                      1
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 2 of 21




distribute money to small businesses like Plaintiff on a first-come, first-served basis. Time was of

the essence.

        2.      The legislature’s plan to aid small businesses, the Coronavirus Aid, Relief, and

Economic Security Act (“the CARES Act”), was enacted into law on March 27, 2020. In its initial

form, the Small Business Administration’s (“SBA”) Paycheck Protection Program (“PPP”)

authorized up to $349 billion in forgivable loans to small businesses to cover payroll and other

expenses. This money was meant to provide a critical and immediate life raft to businesses who

have been shut down pursuant to their state’s “stay at home” order or have been effectively

shuttered due to a dramatic drop-off in business.

        3.      Speed and simplicity were to be the hallmarks of the PPP. The intent of the

legislation was that small businesses and sole proprietorships would be able to apply through SBA-

approved lenders as soon as the application window opened and wait their turn to be approved on

a first-come, first-served basis.

        4.      Defendant Chase, however, decided to ensure that the applications of its favored

clients would be prioritized at the expense of the small business customers the PPP was designed

to benefit. This not only helped curry favor with the clients most important to Chase’s bottom

line, but would, because of the high loan amounts, generate more loan origination fees for Chase

with less effort and expense.

        5.      As a result, only approximately six percent of Chase’s 300,000 Business Banking

customers that tried to apply for PPP loans were approved, while nearly 100% of Chase’s large,

Commercial Banking clients were approved.

        6.      Worse, Chase concealed from the public that it was prioritizing the applications on

a basis other than first-come, first served. As a result, thousands of small businesses, including



                                                 2
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 3 of 21




Plaintiff in this action, trusted that Chase would process the applications in the order in which the

applications were submitted and that they had an equal chance to have their application approved.

       7.        Had Chase disclosed its self-serving prioritization, Plaintiff could have, and would

have, submitted their PPP applications to other financial institutions that were actually processing

applications on a first-come, first-served basis.

       8.        As a result, thousands of small businesses, including the Plaintiff, that were entitled

to loans under the PPP were denied access to the funds because Chase failed to comply with the

rules and the intent of the program—to serve the needs of its small business customers.

II.    Parties

       9.        Plaintiff, Ladaga Ventures, is a Colorado limited liability company with its

principal place of business in Edgewater, Colorado. Ladaga Ventures is a small business that

provides cupcake decorating kits, baking directions, and tutorials. Ladaga Ventures meets the

criteria for funding under the PPP. In reliance on Defendant’s false and deceptive advertising,

marketing, and loan application processing schemes, Ladaga Ventures made its application for

loan assistance through the PPP with Chase.

       10.       Defendant, JPMORGAN CHASE BANK, N.A. is a federally chartered national

bank with its main office in Ohio. JPMORGAN CHASE BANK N.A. conducts substantial

business in all counties within the State of Colorado.

III.   Jurisdiction and Venue

       11.       The Court has original jurisdiction over this Action under the Class Action Fairness

Act, 28 U.S.C. § 1332(d), because this is a class action in which: (1) the members of the proposed

Class have different citizenship from Defendant(s); (2) the proposed class consists of more than

100 persons or entities; and (3) the claims of the proposed Class Members exceed $5,000,000 in

the aggregate.

                                                    3
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 4 of 21




       12.     This Court has personal jurisdiction over Defendant because Defendant does

business in this District and a substantial number of the events giving rise to the claims alleged

herein took place in Colorado.

       13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the alleged claims occurred in this District

given that Plaintiff applied for the subject PPP loans while in this District and Defendant marketed,

promoted, and took applications for the PPP loans in this District.

IV.    Factual Allegations

       14.     In or around March of 2020, Plaintiff became aware that the CARES Act had been

signed into law. Plaintiff, knowing that their business would be seriously impacted by the COVID-

19 crisis and the shelter-in-place orders, sought to obtain a PPP loan through a financial institution.

       15.     On or about April 6, 2020, Plaintiff, Ladaga Ventures, submitted a complete,

thorough, and timely application to Chase to obtain PPP loan. Ladaga Ventures received a

confirmation via email several hours later. In response to multiple requests for a status update,

Ladaga Ventures was told each time by Chase representatives that “I can’t see the status of your

application, no one else at Chase can either, we are processing applications as fast as we can.”

       16.     Ladaga Ventures’ loan was not funded by Chase. On or about April 21, 2020,

Chase explained that although the loan was submitted to the SBA on April 10, 2020, Chase did

not receive an SBA approval “for some reason,” and that Chase had “a bunch of people to call

whose applications were not processed correctly and were not even submitted to the SBA.”

       17.     Plaintiff and the Class Members submitted complete, thorough, and timely

applications to Chase to obtain PPP loans. After submitting the PPP loan applications, Plaintiff

waited to get funded. While Plaintiff waited to get funded, they made strategic business decisions,



                                                  4
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 5 of 21




made personnel decisions, and took other steps in reliance on Chase’s obligation to process

applications on a “first-come, first-served” basis.

       18.     On information and belief, Chase did not follow the SBA Regulations or the intent

of the U.S. Senate and Congress in distributing the PPP funds. Instead, Chase prioritized and

moved high dollar applications from large and mid-sized companies to the “front of the line” in

order to maximize their origination fees on these federally backed loans at taxpayer expense. Chase

enriched itself at the expense of Plaintiff and the putative class.

       19.     Plaintiff and the putative Class Members it represents reasonably relied on Chase’s

affirmative representations, communications, and advertising in making the choice to apply for

their one PPP loan through Chase, not knowing that, contrary to those representations, Chase

would prioritize large borrowers, making it less likely that Plaintiff would be able to obtain a loan

through the PPP. As a result of their reliance on Chase’s representations, Plaintiff suffered

economic harm. Had Plaintiff known that Chase was prioritizing large loans, Plaintiff could have

avoided the harm by applying for a loan at a different bank, such as a local community bank.

       20.     As a result of the conduct of Chase, Plaintiff’s business, and those of the class it

represents, suffered a myriad of financial harms, which in some instances include: wrongfully lost

the opportunity to obtain funding that was likely to be forgiven by the federal government, lost the

time value of those available PPP funds, lost access to capital in a difficult economic time, could

not make payroll, and were forced to lay off or furlough talented and hardworking employees that

the businesses had invested valuable training resources in, and generally lost economic

opportunities to conduct business due to lack of operating capital.

V.     Class Action Allegations

       21.     The Class Definition: Plaintiff, Ladaga Ventures LLC, brings this action for itself

and on behalf of a class of similarly situated individuals, defined as follows:

                                                  5
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 6 of 21




         All Chase Business Banking account holders that are incorporated in or have a
         principal place of business in the State of Colorado that met the criteria for
         receiving a loan under the PPP who timely applied for, or attempted to apply for a
         PPP loan through Chase, whose applications were not processed and/or who were
         not issued loans in accordance with SBA Regulations (i.e. “first-come, first-
         served”) and in accordance with the stated intent of the CARES Act (i.e. prioritizing
         “small business concerns and entities in underserved and rural markets, including
         veterans and members of the military community, small business concerns owned
         and controlled by socially and economically disadvantaged individuals”).

         22.    Excluded from the Class are Defendant, as well as its officers, employees, agents,

board members and legal counsel, and any judge who presides over this action (or spouse or family

member of presiding judge), as well as all past and present employees, officers and directors of

Chase.

         23.    Plaintiff reserves the right to expand, limit, modify, or amend this class definition,

including the addition of one or more subclasses, in connection with Plaintiff’s motion for class

certification, or at any other time, based upon, inter alia, changing circumstances and/or new facts

obtained during discovery.

         24.    Numerosity: The Class is composed of thousands of businesses, whose joinder in

this action would be impracticable. The disposition of their claims through this class action will

benefit all Class Members, the parties and the courts.

         25.    Existence and Predominance of Common Questions of Fact and Law: There is a

well-defined community of interest in questions of law and fact affecting the Class. These

questions of law and fact predominate over individual questions affecting individual Class

Members, including, but not limited to, the following:

                a.      Did Defendant comply with all applicable SBA Regulations in processing

                        applications for PPP funds and in distributing PPP funds in Colorado?

                b.      Did Defendant comply with their legal obligations under the terms of the

                        CARES Act as third-party intermediary administrators of the PPP funds?

                                                  6
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 7 of 21




           c.    Did Defendant have a policy and/or practice of prioritizing large PPP loans

                 to larger businesses to the detriment of the putative class?

           d.    Did Defendant process PPP loan applications on a “first-come, first-serve”

                 basis?”

           e.    Did Defendant process applications in the order received, or did large PPP

                 loans get moved “to the front of the line?”

           f.    Did Defendant utilize a faster, manual application process for select

                 customers seeking large loans to maximize origination fees?

           g.    Did Defendant prioritize maximizing its own profit over achieving the goals

                 of the CARES Act and the PPP?

           h.    Did Defendant’s conduct constitute an “unfair business practice” under the

                 Colorado Consumer Protection Act (CCPA), COLO. REV. STAT. § 6-1-105?

           i.    Did Defendant’s conduct constitute an “unconscionable business practice”

                 under COLO. REV. STAT. § 6-1-105?

           j.    Did Defendant’s conduct constitute a “deceptive, deliberately misleading,

                 false, or fraudulent act or practice” under COLO. REV. STAT. § 6-1-105?

           k.    Did Defendant’s conduct constitute false advertising under COLO. REV.

                 STAT. § 6-1-105?

           l.    Did the Defendant have a duty to disclose material information to the PPP

                 loan applicants?

           m.    Did Defendant disclose to the PPP applicants that the loan applications were

                 not being processed on a first-come, first-served basis?




                                           7
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 8 of 21




           n.    Did Defendant possess exclusive knowledge of material facts, with respect

                 to the PPP loan application process, that could not have been known to the

                 Plaintiff or the public (i.e. that the loan applications were not being

                 processed “first-come, first-served” or that the banks were prioritizing large

                 borrowers)?

           o.    Did Defendant actively conceal a material fact or facts from the Plaintiff

                 (i.e. that the loan applications were not being processed “first-come, first-

                 served” or that Chase was prioritizing large borrowers)?

           p.    Did Defendant make a partial representation but also suppress some

                 material fact or facts from the Plaintiff (i.e. that the loan applications were

                 not being processed “first-come, first-served” or that the banks were

                 prioritizing large borrowers)?

           q.    Whether Defendant conduct, as alleged herein, was intentional and

                 knowing?

           r.    Whether Defendant conduct, as alleged herein, was reckless, pursuant to

                 Colo. Rev. Stat. § 6-1-105?

           s.    Whether Class Members are entitled to damages and/or restitution; and, if

                 so, what is the amount of revenues and profits Defendant received and was

                 lost by Class Members as a result of the conduct alleged herein;

           t.    Whether Defendant is likely to continue to mislead PPP loan applicants and

                 continue to violate SBA Regulations regarding processing and funding

                 applications for PPP loans; and




                                           8
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 9 of 21




               u.      Whether Plaintiff and Class Members are entitled to an award of reasonable

                       attorney’s fees, pre-judgment interest and costs of suit.

               v.      Whether Defendant was negligent in the performance of its duties owed to

                       Plaintiff and Class Members under the terms of the CARES Act, as the

                       third-party intermediary administrator of the PPP funds?

       26.     Superiority. In engaging in the conduct described herein, Defendant has acted and

failed to act on grounds generally applicable to Plaintiff and other Class Members. Such conduct

requires the Court’s imposition of uniform relief to ensure compatible standards of conduct toward

class members and to make injunctive or corresponding declaratory relief appropriate for all class

members. A class action is superior to all other available means for the fair and efficient

adjudication of Plaintiff’s and the Class Members’ claims. Few, if any, class members could afford

to seek legal redress of the wrongs complained herein on an individual basis. Absent class action,

Class Members and the general public would not likely recover, or have the chance to recover,

damages or restitution, and Defendant would be permitted to retain the proceeds of their misdeeds.

       27.     Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the claims

of all Class Members. Plaintiff and the Class Members have all been deceived by Defendant’s

unfair, unlawful, and fraudulent PPP loan application and funding practices, as alleged herein. The

factual and legal bases of Defendant’s liability to Plaintiff and each Class Member are substantially

similar, resulting in injury to Plaintiff and each Class Member as a result of Defendant’s actions

as described herein.

       28.     Adequacy: Plaintiff is an adequate representative of the Class because it is a

member of the Class and Plaintiff’s interests do not conflict with the interests of the Class Members

Plaintiff seeks to represent. Plaintiff will fairly and adequately represent and protect the interests



                                                  9
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 10 of 21




of other Class Members. Plaintiff has retained counsel with substantial experience in litigating

complex cases, including consumer fraud and class actions. Both Plaintiff and their counsel will

vigorously prosecute this action on behalf of the class and have the financial ability to do so.

Neither Plaintiff nor counsel has any interest adverse to other Class Members.

        29.     Ascertainability: Plaintiff is informed and believe that Defendant keeps extensive

computerized records of its loan applications through, inter alia, computerized loan application

systems and Federally mandated recordkeeping. Defendant has one or more databases through

which a significant majority of Class Members, if not 100% of Class Members, may be identified

and ascertained, and it maintains contact information, including email and home mailing addresses,

through which notice of this action could be disseminated in accordance with due process

requirements.

                             FIRST CAUSE OF ACTION
                        Individually and on Behalf of the Class
              VIOLATION OF COLORADO CONSUMER PROTECTION ACT
                             (COLO. REV. STAT. § 6-1-105)

        30.     Plaintiff hereby incorporates by reference the foregoing allegations in paragraphs

1-32 as if fully set forth herein.

        31.     Plaintiff asserts this cause of action on behalf of itself and members of the class

pursuant to COLO. REV. STAT. § 6-1-113(1).

        32.     The Colorado Supreme Court has held that to establish a private cause of action

under the CCPA, a plaintiff must prove: (1) that defendant engaged in an unfair or deceptive trade

practice; (2) that the challenged practice occurred in the course of defendant’s business, vocation,

or occupation; (3) that the practice significantly impacted the public as actual or potential

consumers of the defendant’s goods, services, or property; (4) that the plaintiff suffered injury in




                                                10
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 11 of 21




fact to a legally protected interest; and (5) that the challenged practice caused the plaintiff’s injury.

Hall v. Walter, 969 P.2d 224 (Colo. 1998).

        33.     The CCPA lists a large number of deceptive trade practices, and specifically

includes practices where a defendant “[e]ither knowingly or recklessly engages in any unfair,

unconscionable, deceptive, deliberately misleading, false, or fraudulent act or practice” COLO.

REV. STAT. § 6-1-105(1)(kkk).

        34.     COLO. REV. STAT. § 6-1-105(1)(j) prohibits false advertising and includes as a

deceptive practice where a defendant “[a]dvertises goods or services with intent not to supply

reasonably expectable public demand, unless the advertisement discloses a limitation of quantity.”

As set forth above, Chase knowingly and recklessly advertised the PPP Loans beyond any capacity

it had to actually process the resultant applications and submit them to the SBA. Chase failed to

disclose that it was overwhelmed, and completely unable to service the reasonably expectable

public demand from its advertisements.

        35.     COLO. REV. STAT. § 6-1-105(1)(u) includes as a deceptive practice where a

defendant “[f]ails to disclose material information concerning goods, services, or property which

information was known at the time of an advertisement or sale if such failure to disclose such

information was intended to induce the consumer to enter into a transaction.” As set forth above,

Chase knowingly and recklessly failed to disclose that it was not processing applications on a

“first-come, first served” basis, as required by the CARES act, and that, inasmuch, smaller

applicants would not have their applications timely processed.

        36.     Small Business Administration Regulations that govern the PPP funds, specifically

SBA Interim Final Rule § m. [Docket No. SBA-2020-0015] 13 CFR Part 120, Business Loan




                                                   11
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 12 of 21




Program Temporary Changes; Paycheck Protection Program, RIN 3245-AH34, mandated that the

funds be distributed “first-come, first-served.”

       37.     Defendant has engaged in “unconscionable,” “unfair” and “deceptive”

representations to the public and their loan applicants as set forth above, including by making false

statements of material fact with respect to the PPP application process.

       38.     Defendant has further intentionally disregarded their legal requirement to distribute

PPP funds on a “first-come, first-served” basis and in fact prioritized large businesses and allowed

them to “jump the line” to the detriment of small business applicants and the members of the Class.

       39.     As set forth above, the Defendant’s conduct included affirmative representations

about the loan approval process and the “focus” and “priorities” of the bank in processing and

funding PPP loans which were not true. Those representations were made with the intent to

generate public good will and to induce consumers to reasonably rely on those representations and

choose Defendant when making their decision about who to make their PPP loan application

through.

       40.     Defendant’s acts and practices as described herein have deceived Plaintiff and the

Class Members and were highly likely to deceive members of the consuming public. Specifically,

in deciding with which bank should they apply for a PPP loan, Plaintiff relied upon Defendant’s

misleading and deceptive representations regarding its loan application and approval process. Each

of these factors played a substantial role in Plaintiff’s decision to apply with Defendant, and

Plaintiff would not have applied for PPP loans with Defendant in the absence of Defendant’s

misrepresentations. Had they applied at a different bank, Plaintiff and the Class Members could

have obtained PPP funding. Accordingly, Plaintiff has suffered monetary and economic loss as a

direct result of Defendant’s practices described above.



                                                   12
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 13 of 21




       41.     Chase has violated the CCPA by subverting both the process and the intent of PPP

loans through prioritizing large borrowers to the detriment of the “small business” applicants the

funds were intended to support. Further, they have unfairly made representations to their PPP

applicants and the public about the process which unfairly induced applicants to apply with

Defendant, thereby inducing a greater volume of PPP applicants was to the financial benefit of

Defendant, and at the expense of the applicants.

       42.     These acts and practices were unfair because they generated undue public good will

for Defendant, and caused Plaintiff, and the other members of the putative Class, to falsely believe

that Defendant were focused on serving small businesses when they were not, and that the PPP

loan applications were processed fairly and on a “first-come, first-served” basis using the program

criteria—when they were not. Chase caused small business owners, some of whom the banks did

profit from, to submit applications when in reality those PPP loan applications were “at the back

of the line.” In this way, Defendant had many small business applications to choose from,

including large borrower applications that it prioritized to maximize profits.

       43.     The gravity of the harm to members of the Class resulting from these unfair acts

and practices outweighed any conceivable reasons, justifications, or motives of Defendant. By

committing the acts and practices alleged above, Defendant engaged in unfair business practices

within the meaning of the CCPA.

       44.     Through its unfair acts and practices, Defendant has improperly obtained money

from the federal government at the expense of Plaintiff and the Class Members.

       45.     Through its false representations and unfair acts and practices, Defendant has

improperly obtained money from the federal government at the expense of Plaintiff and the Class

Members. Defendant’s unfair acts and practices significantly impacted the public, as actual or



                                                13
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 14 of 21




potential consumers of Defendant’s services, as third-party intermediary administrators of the PPP

funds.

         46.   Defendant made or caused one another to make false and misleading

representations to Plaintiff and Class Members concerning the nature of the services they would

be providing as PPP loan administrators. Defendant knew, or should have known, that the PPP

applications would not be processed on a “first-come, first-served basis” and yet they represented

to the contrary to their customers and to the public. Further, Defendant knew or should have known

that the “focus” of the bank was not on facilitating loans to small businesses with, for example,

less than 50 employees, yet they represented to the contrary to the public and their customers.

         47.   Defendant’s unfair acts and practices significantly impacted the public, as actual or

potential consumers of Defendant’s services, as third-party intermediary administrators of the PPP

funds.

         48.   Plaintiff and the Class Members have suffered damages. Due to the unfair acts and

practices of Defendant, Plaintiff and the Class Members suffered injury in fact to a Plaintiff’s

legally protected interests.

         49.   The violations of the CCPA by Defendant were fraudulent, willful, knowing, or

intentional conduct that caused injury and thus constituted “bad faith conduct.”

         50.   The unfair and deceptive trade practices listed have had a significant impact on the

public in that a large number of consumers that have been directly affected by the trade practice,

the disparity between the sophistication and bargaining power of Defendant and the consumers

affected by the trade practice; and the trade practices have previously impacted consumers and

continues to have significant potential to do so in the future.




                                                 14
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 15 of 21




       51.      The court may award attorneys’ fees and, when the violation constitutes bad faith

conduct, treble damages.

       WHEREFORE, Plaintiff, on behalf of itself and the Class Members, demands the

recovery of compensatory damages, treble damages, attorneys’ fees taxable as costs pursuant to

C.R.S. § 6-1-113(2)(b), as well as all taxable court costs, from Defendant.

                                SECOND CAUSE OF ACTION
                             Individually and on Behalf of the Class
                               FRAUDULENT CONCEALMENT

       52.      Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

       53.      To establish a claim for fraudulent concealment, however, a plaintiff must prove

(1) the concealment of a material existing fact that in equity and good conscience the defendant

should have disclosed; (2) knowledge on the defendant’s part that such a fact was being concealed;

(3) ignorance of that fact on the plaintiff’s part; (4) the intention that the concealment be acted

upon; and (5) action on the concealment resulting in damages. Rocky Mountain Expl., Inc. v. Davis

Graham & Stubbs LLP, 420 P.3d 223, 234 (Colo. 2018).

       54.      Due to the nature of the transaction and contemplated contract between them,

Defendant owed a duty to Plaintiff and the Class to reasonably disclose facts material to that

transaction and to not hide or obscure facts material to that transaction.

       55.      Chase understood prior to the formal launch of the PPP that it would receive many

thousands of applications as businesses rushed to the nation’s largest bank to obtain a loan. It also

understood that the pot of money allocated by Congress to fund the PPP loans would be inadequate

to satisfy demand, and that it intended to place its larger clients into a “fast lane” for loan

processing, delaying the processing of others’ loans and at times discouraging applicants (even its

own customers, such as Plaintiff and the Class Members) from applying.

                                                 15
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 16 of 21




        56.    At all relevant times, Defendant possessed and had exclusive knowledge of material

facts not known to the Plaintiff and Class Members, i.e. the knowledge of how the PPP applications

were going to be processed, prioritizing large businesses borrowing large amounts of money and

not first-come, first-served.

        57.    At all relevant times, Defendant actively concealed those material facts from the

public and their PPP loan applicants, by intentionally omitting to disclose such facts and by

intentionally misleading the Plaintiff and Class Members with affirmative statements that were not

true.

        58.    Even if Defendant made some partial representations, Defendant still made efforts

to suppress material facts and did not fully disclose and contextualize the material facts known

only to them. By participating in an SBA loan program while concealing that it would not adhere

to one of the program’s most critical features—that loans would be processed in the order

applications were received—it injured Plaintiff and the Class Members, who lost out on loans (or

were forced to accept smaller loans to the extent they could be obtained) they would have otherwise

received.

        59.    Defendant intended, and Plaintiff and the Class Members reasonably relied upon,

Defendant’s representations in choosing to apply for a PPP loan with Chase. Chase’s concealed

materials facts about how it would conduct its processing of PPP loan applications where it

otherwise had a duty to speak, as a major lender, SBA-affiliated lender, and an existing business

partner. Had Chase been open and honest about its plans, Plaintiff and the Class Members could

have applied elsewhere for a loan, and sought to work with an institution willing to follow the

SBA’s dictates for administration of the PPP




                                                16
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 17 of 21




        60.     Chase’s conduct, and its concealment of these material facts where there was a duty

to speak, proximately caused Plaintiff’s and the Class Members’ injuries. As a direct result of

Defendant’s fraudulent concealment of facts material to the PPP loan application transaction,

Plaintiff and the Class Members were induced to apply with Defendant and as a proximate result

suffered economic and financial harm to be proven at trial but in excess of $5 million.

        WHEREFORE, Plaintiff, on behalf of itself and the Class Members, demands the

recovery of compensatory damages, as well as all taxable court costs from Defendant, and all such

other relief as may be granted by the Court.

                                 THIRD CAUSE OF ACTION
                             Individually and on Behalf of the Class
                                        NEGLIGENCE

        61.     Plaintiff hereby incorporates by reference the foregoing allegations as if fully set

forth herein.

        62.     In Colorado, the elements of a negligence claim consist of the following: a duty

owed by the defendant to the plaintiff, a breach of that duty, injury to the plaintiff, and a proximate

cause relationship between the breach and the injury. Connes v. Molalla Transport System, Inc.,

831 P.2d 1316, 1320 (Colo. 1992).

        63.     Chase owed Plaintiff and Class Members a duty to faithfully execute its

responsibilities under the CARES Act, be truthful and forthcoming, limit the number of

applications it accepted to those it could process faithfully and timely, and process the applications

it received on a first-come, first-served, basis.

        64.     Chase’s breach of its statutory duty to process the applications it received on a first-

come, first-served, basis is actionable by Plaintiff because Plaintiff is a member of the class the

statute was designed to protect, to wit, small businesses. The injuries suffered by Plaintiff and



                                                    17
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 18 of 21




Class Members are the type of injuries which the statute was enacted to prevent, such as losing out

on much needed stimulus dollars in favor of larger businesses.

       65.     By misfeasance, Defendant created a new risk of harm to Plaintiff and the Class

Members in that Plaintiff would have had a fair chance of receiving a PPP loan if Chase limited

the number of applications it accepted to those it could timely process, and if their applications

were processed in the order they were received as required.

       66.     Chase breached the standard of care for participant lenders under the CARES act

by failing to act with reasonable care in light of the apparent risk. Chase decided to process

applications in a manner that would inherently result in their not being processed in the order they

were received—or as close to it as was reasonably feasible—but would instead privilege, and

create a “fast lane,” for its favored commercial clients.

       67.     Chase’s failure to be truthful and forthcoming, limit the number of applications it

accepted to those it could process faithfully and timely, and process the applications it received on

a first-come, first-served, basis was the proximate cause of Plaintiff’s damages, and a substantial

factor of sufficient significance, which produced the harms suffered by Plaintiff.

       68.     Plaintiff has suffered damages as a result of Chase’s negligence, which was

reckless, willful and wonton, including lost or reduced value PPP loans, as well as the lost time

value of money. Plaintiff, and other members of the Class will likely incur future damages caused

by Chase’s negligence

       WHEREFORE, Plaintiff, on behalf of itself and the Class Members, demands the

recovery of compensatory damages, as well as all taxable court costs from Defendant, and all such

other relief as may be granted by the Court.




                                                 18
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 19 of 21




                      FOURTH CAUSE OF ACTION
                  (Individually and On Behalf of the Class)
  TORTIOUS INTERFERENCE WITH PROSPECTIVE CONTRACTUAL RELATION

         69.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

         70.   One who intentionally and improperly interferes with another’s prospective

contractual relation is subject to liability to the other for the pecuniary harm resulting from loss of

the benefits of the relation, whether the interference consists of (a) inducing or otherwise causing

a third person not to enter into or continue the prospective relation or (b) preventing the other from

acquiring or continuing the prospective relation. Amoco Oil Co. v. Ervin, 908 P.2d 493, 500 (Colo.

1995).

         71.   Here, Plaintiff and the putative Class reasonably expected to enter into a valid

business agreement to receive a loan backed and funded by the SBA—one that was critical to their

survival during the COVID-19 pandemic.

         72.   Significantly, although the loan papers would indicate that it was the lender, in fact,

Chase, like all other PPP “lenders,” was merely a facilitator—an intermediary between small

businesses and the government that was providing the funds. It had no discretion with regard to

the terms of the loan or the qualifications of the borrowers.

         73.   Defendant Chase was aware of the expectancy, to the extent it received a PPP loan

application from Plaintiff and the putative Class Members or otherwise had direct and specific

knowledge that they intended to apply for a PPP loan.

         74.   Defendant Chase intentionally interfered in Plaintiff’s and the putative Class

Members’ prospective contractual relations by allowing other PPP loan applicants to cut in front

of them in the application line, and indeed, by systematically prioritizing larger and more

prestigious commercial clients over Plaintiff and the putative Class Members.



                                                  19
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 20 of 21




          75.    As a proximate result of Chase’s misconduct, Plaintiff and the putative Class

Members were not able to obtain PPP loans they otherwise were qualified and entitled to receive

or were only able to obtain much smaller loans elsewhere.

          WHEREFORE, Plaintiff, on behalf of itself and the Class Members, demands the

recovery of compensatory damages, as well as all taxable court costs from Defendant, and all such

other relief as may be granted by the Court.

                                      RELIEF REQUESTED

          WHEREFORE, Plaintiff, individually and on behalf of the Class, requests for the following

relief:

          1.     For an order certifying the class as defined above, appointing Plaintiff as class

                 representatives for the class, and appointing Plaintiff’s counsel as class counsel for

                 the class;

          2.     For an order declaring Defendant’s actions to be unlawful;

          3.     For equitable relief to Plaintiff and Class Members;

          4.     For an award of all recoverable compensatory, statutory, and other damages

                 sustained by Plaintiff and Class Members and all other available relief under

                 applicable law;

          5.     For an award of treble damages pursuant applicable law;

          6.     For reasonable attorney’s fees and expenses as permitted by applicable statutes and

                 law;

          7.     For taxable costs;

          8.     For pre- and post-judgment interest as allowed by law; and

          9.     For any other relief the Court deems just.



                                                  20
Case 1:20-cv-01204-PAB Document 1 Filed 04/29/20 USDC Colorado Page 21 of 21




                                         JURY DEMAND

      Plaintiff requests trial by jury of all claims that are so triable.

Dated: April 29, 2020



                                                               Ice Legal, P.A.
                                                               /s/ Ariane M. Ice
                                                               Ariane M. Ice
                                                               Thomas Erskine Ice
                                                               20 Portsmouth Ave., Suite 1, No. 225
                                                               Stratham, NH 03885
                                                               Telephone: (603) 242-1503
                                                               Email: ariane.ice@icelegal.com
                                                               Attorney for Plaintiff




                                                 21
